          Case 1:17-cr-00622-CM Document 31 Filed 12/01/19 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew's Plaza
                                                     New York, New York 10007


                                                     December 1, 2019

BYECF
                                                                                    "
The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Andres Idelfonso, 17 Cr. 622 (CM)

Dear Chief Judge McMahon:

        The parties respectfully request that the Court adjourn the conference currently scheduled
in this matter for December 3, 2019, at 3:30 p.m., until mid-February 2020.

        On May 9, 2019, the Probation Office charged the defendant with violating the terms of
his supervised release. The specifications relate to an assault and slashing the defendant allegedly
committed on April 18, 2019, for which the Queens County District Attorney's Office is
currently prosecuting the defendant.

        The Government has corresponded with the Assistant District Attorney in charge of the
matter and has learned that a hearing with respect to a confirmatory identification that was done
by the arresting officer in that case is scheduled for January 13, 2020.

       The parties request an adjournment to allow the defendant's Queen County case to
develop and possibly reach a resolution.

                                                     Respectfully submitted,

                                                     GEOFFREY BERMAN
                                                     United States Attorney for the
                                                     Southern District ofNew York



                                                     Justin V. Rodriguez
                                                     Assistant United States Attorney
                                                     (212) 637-2591

cc:    Christopher Flood, Esq. (by ECF)
       U.S. Probation Officer Maritza Almonte (by email)
